DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                           TAZIA K. STAGG,

                              Appellant,

                                   v.

        HILLSBOROUGH COUNTY, Animal Control Division,

                               Appellee.


                            No. 2D22-1583



                          September 30, 2022

Appeal from the County Court for Hillsborough County; Daryl M.
Manning, Judge.

Tazia K. Stagg, pro se.

Ricardo T. Cox, Senior Assistant County Attorney, Tampa, for
Appellee.

PER CURIAM.

     Affirmed.

NORTHCUTT, BLACK, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.